Citation Nr: 1218743	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to medications prescribed for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to an initial rating higher than 10 percent prior to August 3, 2010, for headaches.

4.  Entitlement to an initial rating higher than 30 percent from August 3, 2010, forward, for headaches.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and brother


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 1992, including service in the Southwest Asia theater of operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, August 2007, and July 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied service connection for chronic fatigue syndrome and tinnitus, and assigned an initial 10 percent disability rating for headaches.

In March 2009, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In July 2009 and June 2010, the Board remanded this case for further development.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, tinnitus had its onset during active service.

2.  There is no competent evidence of record showing that the Veteran currently suffers from CFS or a fatigue disorder.

3.  Throughout the entire appeal period, the Veteran's headaches have been characterized by frequent headaches and regularly occurring prostrating attacks, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for entitlement to service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2011).

3.  Prior to August 3, 2010, the criteria for an initial 30 percent disability rating, but no higher, for migraines have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8881-8100 (2011).

4.  From August 3, 2010, forward, the criteria for a disability rating higher than 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Codes 8881-8100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for tinnitus.  As such, no discussion of VA's duty to notify and assist is necessary for that issue.

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in October 2004, March 2006, and August 2009 and the issues were readjudicated in supplemental statements of the case dated March 2010 and November 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The August 2009 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claims and was afforded an opportunity to give testimony before the Board.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A.  Tinnitus

A post-service medical records show that the Veteran had bilateral tinnitus.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for bilateral tinnitus.  The Board notes that the Veteran asserts service connection for tinnitus on a direct basis, and alternatively, as secondary to medication he is taking for his service-connected PTSD.  As service connection is being granted on a direct basis, the issue of service connection on a secondary basis need not be addressed because it is moot.

Service treatment records are silent for any complaints or findings of tinnitus.  Following service, the Veteran's claim for service connection for tinnitus was received in December 2005.  

The Veteran was afforded several VA examinations in connection with this claim.  During a September 2008 VA examination, the Veteran reported having tinnitus for two years that made hearing difficult.  The examiner noted that there were no complaints of tinnitus in his claims file or service treatment records and opined that because the Veteran reported that his tinnitus began two years before, it was less likely as not related to service.  On VA examination for tinnitus in September 2009, the Veteran was diagnosed as having bilateral recurrent tinnitus.  The examiner determined that although the Veteran was exposed to acoustic trauma in service in the form of artillery fire, because he did not report an onset of tinnitus until the past three to four years, and because his service treatment records did not demonstrate findings or complaints of either tinnitus or hearing loss, it was less likely than not that his current tinnitus was related to acoustic trauma sustained in service.  

In so concluding, however, the examiner disregarded the numerous statements of record in which the Veteran reported that his tinnitus had an onset during service.  Notably, in his February 2009 substantive appeal, the Veteran stated that he had had tinnitus for years but did not recognized it to be tinnitus.  In addition, while the Veteran may indeed have reported at the time of the September 2009 examination and during VA treatment in May 2010 that his tinnitus had an onset only three to four years prior to the examination, the statement is inconsistent with the Veteran's December 2005 claim of entitlement to service connection, which suggests that his tinnitus began prior to the date on which he filed his claim for service connection.  

In correspondence of record and at the March 2009 hearing, the Veteran stated that he was exposed to artillery noise, which included large weapons, during service.  In addition, he stated that he first noticed having ringing in his ears during service, but did not seek medical care as he did not know what it was until many years later.  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  

Although VA examiners provided definitive opinions that the Veteran's tinnitus was not related to service, these opinions were based on the finding that there was no in-service complaints of tinnitus and he did not have an onset for many years after service.  The Board finds that because the examiners did not consider the numerous other statements of record indicating an earlier onset of tinnitus, the Board concludes that the proffered opinions are inadequate.  The Board also finds that there is adequate evidence of noise exposure during service severe enough to cause tinnitus.  In addition, tinnitus is a condition where, under case law, lay observation has been found to be competent as to the presence of the disability; that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although there was no documentation of tinnitus in service, the Veteran is competent to observe that he first experienced tinnitus during service.  The Veteran's account of noise exposure during service is credible, as are his statements that his tinnitus began during service though he did not know that he had tinnitus.  Therefore, in light of the foregoing, the evidence is deemed to be at least in relative equipoise.  Thus, service connection for bilateral tinnitus is warranted.

B.  CFS

The Veteran asserts that he has CFS that is related to his service in the Persian Gulf.  

The medical evidence shows that the Veteran had been diagnosed as having CFS in the earlier VA opinions dated in January 1995, November 1996, and November 1997.  The November 1996 VA physician also determined that the Veteran's complaints of chronic fatigue were not part of the Veteran's PTSD.  In a March 2005 VA examination, however, the examiner found no symptoms consistent with chronic fatigue syndrome.  On VA examination in September 2009, the examiner also concluded that the symptomatology described by the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  The March 2005 and September 2009 opinions did not offer adequate rationale for their conclusions.  The Veteran was afforded an additional VA examination in August 2010 to clarify whether he had CFS and for support for that finding.  He was not diagnosed as having CFS and the examiner stated that his history and physical examination did not support such a diagnosis as he did not have key features of CFS and his physical examination showed no evidence of trigger points or muscle tenderness or weakness.  The examiner opined that he did not have CFS and it was more likely than not that his physical symptoms were related to his depressive disorder.  

The Board finds that the recent VA examinations findings that the Veteran does not currently have CFS are persuasive as they are supported by evidence of record.  In addition, the August 2010 examiner provided rationale, cited to specific evidence in the file as support for his opinion, and was based upon review of the claims file and a physical examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, there is no evidence that the Veteran was diagnosed as having CFS at any time from when he first filed his current claim for service connection in October 2004.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

As the medical evidence shows that Veteran does not currently have CFS and his fatigue has been attributed to his diagnosed psychiatric disability, service connection for CFS under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Furthermore, the Veteran's fatigue has been found to be only a symptom of his psychiatric disability.  Service connection may not be granted based on a symptom without a diagnosed or identifiable underlying malady or condition.  See Sanchez-Benitez, 13 Vet. App. at 285.  As was stated earlier, a current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for CFS and the claim is denied.  38 U.S.C.A. § 5107(b).

II.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a July 2009 rating decision, the RO granted service connection for headaches and assigned an evaluation of 10 percent, effective October 8, 2004, under Diagnostic Codes 8881-8100.  In June 2011, the RO granted a higher rating of 30 percent, effective August 3, 2010, under Diagnostic Codes 8881-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 8100, which pertains to migraines, a 10 percent evaluation is proper where there are characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Finally, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board finds that the evidence of record, both lay and medical, supports the assignment of a 30 percent disability rating, but no more, for the Veteran's service-connected headache disability since the grant of service connection.  The Veteran was afforded several examinations in connected with his claim.  During the January 1995 VA examination, the Veteran complained of having bad headaches all the time, 2 or 3 times a day, but they were not prostrating and did not last more than 30 minutes.  The examiner stated they resembled tension and stress headaches.  In a November 1997 VA examination, the Veteran reported bitemporal headaches that occurred about twice a week.  He reported that he did not miss any work due to his headaches.  In March 2005, the Veteran complained of headaches that occurred approximately two times a day that caused him to lie down and lasted 20 to 30 minutes, the longest lasting 45 minutes to an hour.  The headaches caused him some fatigue, but were not severe enough to reduce or impair his average daily activity below 50 percent from his pre-illness activity level and he was able to work.  During the August 2010 examination, the Veteran reported having headaches since service, which occurred 3 times a week and were moderately severe at 8 to 10 on a scale of 10.  When he gets a headache, he takes Trazodone and sleeps for an hour or so, which gives him relief.  The headaches cause his eyes to water and some dizziness, but he did not have nausea or sensitivity to light or motion.  The examiner stated that the Veteran's migraine headaches were difficult to separate from tension headaches and it was likely that some of them were tension headaches as they were relieved within an hour of resting.   

During the March 2009 hearing, the Veteran stated that his headaches were so painful that they brought him to his knees.  He stated that he has had bad headaches since his discharge in 1992.  In a June 2011 statement, the Veteran stated that his headache disability has been at the same level of severity as far as he could remember, arguing that the 30 percent disability rating should be granted for the entire appellate period.

Given the reported frequency and consistency of the Veteran's headaches, and the fact that they necessitated medication and rest and were described as moderately severe in nature, the Board finds that, resolving all doubt in his favor, the symptoms associated with his headaches approximate the 30 percent criteria of prostrating attacks occurring on average of at least once per month since October 8, 2004.  

Noting that the Veteran's disability approximates, but does meet the 30 percent disability rating, the preponderance of the evidence, is against the assignment of a disability rating in excess of 30 percent for any period of time covered by this appeal.  As noted, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the Veteran describes frequent headaches, they are not completely prostrating or prolonged.  The Veteran has stated that they will resolve in about an hour or less with rest and did not reduce or impair his average daily activity.  The Veteran did state during the hearing that his headaches were so severe that they would bring him to his knees.  The Board finds that his headaches were prostrating and caused fatigue, but were not completely prostrating as defined above since the evidence does not demonstrated that he had "a marked loss of strength, as in exhaustion."  

The Board further finds that the Veteran's migraine headaches are not productive of severe economic inadaptability.  The Board notes that the terms "severe economic inadaptability" are not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, VA conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-47.  Here, the Board observes that the Veteran has not submitted any evidence to show his headaches have been 'productive of severe economic inadaptability.'  He has not submitted any official leave report or written statements from his former employers indicating his usage of vacation or sick leave related to his headaches.  He also has not submitted any evidence showing that he lost any of his prior jobs, or was ever in jeopardy of losing one of his jobs, due to excessive use of leave related to his headaches.  In fact, the Veteran has reported that he did not miss any work due to his headaches and the March 2005 examiner found that they were not severe enough to reduce or impair his average daily activity below 50 percent from his pre-illness activity level and he was able to work.  Based on the foregoing, the Board finds that this evidence does not show the headache disability alone has caused significant interference with the Veteran's employment or that it has been productive of severe economic inadaptability at any time during the appeal.  Therefore, the criteria for a higher rating of 50 percent for the entire appellate period are not met.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability as the Veteran's service-connected headache disability is productive of frequent and prostrating moderately severe headaches that necessitated medication and rest, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's headache disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for tinnitus is granted.

Service connected for CFS is denied.

Effective October 8, 2004, a 30 percent rating for headaches is granted, subject to the law and regulations governing payment of monetary benefits.

An evaluation in excess of 30 percent for headaches is denied.


REMAND

A TDIU is granted where a Veteran's service-connected disabilities are rated less than total but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  At the August 2010 VA examination, the Veteran reported that he was not employed as the warehouse jobs he worked were too physically demanding.  Given the award of service connection for tinnitus by this decision, and the change in the Veteran's combined disability rating which this will likely occasion, a decision by the Board concerning entitlement to TDIU benefits would be premature that this point.  Likewise, there has not been a VA examination that considered all the Veteran's service-connected disabilities together to address the cumulative effect on his employability.  This should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the impact of his service-connected PTSD, headaches, and tinnitus on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Next, schedule the Veteran for an appropriate VA examination to determine the effect of the Veteran's service-connected PTSD, headaches, and tinnitus on his ability to obtain and retain employment.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.    

The examiner should provide an opinion as to whether the Veteran's combined service-connected disabilities, either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

The examiner should set forth a complete rationale for all findings and conclusions in the report provided.

3.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


